Name: Commission Regulation (EEC) No 2325/76 of 24 September 1976 amending for the ninth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9 . 76 Official Journal of the European Communities No L 261 /33 COMMISSION REGULATION (EEC) No 2325/76 of 24 September 1976 amending for the ninth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 12 ( 1 ) (b) of Regulation (EEC) No 2042/75 is amended to read as follows : '(b) three units of account per metric ton for import licences in respect of products for which the import levy is fixed in advance, with the exception of import licences for products falling within heading Nos 10.03 , 10.04 and 10.07 or subheading 10.05 B of the Common Customs Tariff for which the rate of security shall be six units of account per metric ton .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 11 43/76 (2), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the appli ­ cation of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 2088/76 (4), specifies a period of validity of 30 days for import licences for barley and oats ; Whereas following the drought in several regions of the Community there has been a drop in the availa ­ bility of fodder supplies and an increase in prices ; whereas to deal with this situation the period of validity of import licences for maize and sorghum was on 31 July 1976 extended to 60 days ; whereas for the same reasons imports of barley and oats should be like ­ wise facilitated ; Whereas, if the period of validity of import licences for barley and oats is to be extended to 60 days, then the amount of the security to be lodged in order to obtain a licence should be raised to the same level as for maize and sorghum ; Article 2 Annex I to Regulation (EEC) No 2042/75 is replaced by the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) OJ No L 130 , 19 . 5 . 1976, p . 1 . ( 3 ) OJ No L 213 , 11 . 8 . 1975 , p . 5 . (4 ) OJ No L 234, 25 . 8 . 1976 , p . 9 . No L 261 /34 Official Journal of the European Communities 25 . 9 . 76 ANNEX PERIOD OF VALIDITY OF IMPORT LICENCES A. For cereals CCT heading No Description of goods Period oÃ ­ validity 10.01 A Common wheat and mesiin 45 days 10.02 Rye 30 days 10.03 Barley 10.04 Oats 10.05 B Maize other than hybrid maize for 60 days sowing 10.07 Buckwheat , millet , canary seed and grain sorghum ; other cereals 10.01 B Durum wheat x 30 days 11.01 A Wheat or mesiin flour 11.01 B Rye flour 60 days 1 1 .02 A 1 Wheat groats and meal (common wheat ) and durum wheat) Other products listed in Article I of Until the end of the fourth Regulation ( EEC) No 2727/75 month following that ' of issue B. For rice 10.06 A 1 a) Round grain paddy rice 10.06 A II a ) Round grain husked rice 10.06 B I a ) Round grain semi-milled rice ^ 45 days (') 10.06 B II a ) Round grain wholly milled rice 'i 0.06 A I b) Long grain paddy rice 10.06 A II b) Long grain husked rice | 10.06 B I b) Long grain semi-milled rice I 45 days (') 10.06 B Ã b) Long grain wholly milled rice 10.06 C Broken rice Until the end of the third month following that of issue 11.01 F Rice flour 11.02 A VI Rice groats and meal 11.02 E II e) 1 Flaked rice Until the end of the fourth month following that of 11.02 F VI Rice pellets issue 1 1.08 A II Rice starch (') For imports originating in and coming from Zone VII , as specified in the Annex to Commission Regulation ( EEC) No 306/76 (OJ No L 38 , 13 . 2 . 1976, p. 14), the period of validity of the licence shall extend until the end of the second month following that of issue .